DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 7-9 previously withdrawn from consideration as a result of a previous restriction requirement, have been rejoined and are now allowed as being dependent upon allowable independent claim or as including the common allowable subject matter as the elected, claimed invention.  Pursuant to the procedures set forth in MPEP § 821.04, the restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 08/20/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215,170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter

Claims 1-16, 18 and 29-31 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of the record fails to disclose and would not have rendered obvious: 
The primary reason for the allowance of the claims is the inclusion of the limitation “wherein a first group of the plurality of contact plugs are electrically connected to a first group of the plurality of gate electrodes by direct contact between members of the first group of the plurality of contact plugs and the conductive region of corresponding members of the first group of the plurality of gate electrodes, and wherein a second group of the plurality of contact plugs are electrically insulated from a second group of the plurality of gate electrodes by a disposition of the insulating region ofLEE et al, SXN 16/386,740Dkt. 82695-113Page 3 members of the second group of the plurality of gate electrodes that is between the conductive region of the members of the second group of the plurality of gate electrodes and corresponding members of the second group of the plurality of contact plugs.”, with combination of remaining features, as recited in claim 1.

The primary reason for the allowance of the claims is the inclusion of the limitation “wherein the plurality of gate insulating regions occupy substantially a same level as a corresponding gate conductive region of the plurality of gate conductive regions; and a contact plug fills a contact hole passing through one of the plurality of gate conductive as recited in claim 14.

The primary reason for the allowance of the claims is the inclusion of the limitation “wherein the plurality of gate insulating regions occupy substantially a same level as a corresponding gate conductive region of the plurality of gate conductive regions; a plurality of channels disposed in the first region of the substrate, passing through the plurality of gate conductive regions, and each including a channel region having an annular form; and a contact plug disposed in the second region of the substrate, filling a contact hole passing through one of the plurality of gate conductive regions and the plurality of gate insulating regions, and being electrically connected to the one of the plurality of gate conductive regions.”, with combination of remaining features, as recited in claim 29.

LEE et al (US 2010/00786669 A1) discloses channel layer is formed along sidewalls defining the through hole, which passes through first interlayer insulation patterns ILD and the conductive patterns, which are alternately stacked on the substrate. Accordingly, the channel layer is coupled to the source region S1, and is surrounded (Fig [3], Para [0065]).

However, LEE fails to disclose would not have rendered obvious the above-quoted features recited in claims 1, 14 and 29.

Claims 2-13,15-16, 18 and 30-31 are allowed as those inherit the allowable subject matter from clams 1, 14 and 29.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on the Statement of Reasons for Allowance."

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOIN M RAHMAN whose telephone number is (571)272-5002.  The examiner can normally be reached on 8:30-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOIN M RAHMAN/Primary Examiner, Art Unit 2898